DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1, 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1, 16 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest an axisymmetric device housing having a longitudinal axis bisecting opposing top and bottom surfaces and a side surface extending between the top and bottom surfaces; a computer-readable memory disposed within the axisymmetric device housing; a plurality of microphones disposed within the axisymmetric device housing and distributed radially around the longitudinal axis; an accelerometer configured to detect an acceleration or an inclination of the voice- controlled electronic device; a processor disposed within the axisymmetric device housing and coupled to the computer-readable memory, the processor configured to execute computer instructions stored in the computer-readable memory for interacting with a user and processing voice commands received by the plurality of microphones after recognizing a command phrase indicating a user's intent to issue a 


      Citation of Prior Art
2.	In view of (US 9,304,736) Whiteley discloses a device having a code analyzer for evaluating whether values match code or transmitting the values to a remote system for assessment of whether the values match the code. A light indicator emits light externally 

In view of (US 2014/0330560) Venkatesha discloses a system that involves receiving a voice command from a user at a voice controlled device. A presence of the user to the device is determined using a sensor. Voice command is converted to a device specific command. The device specific command is performed using the device in response to the determined presence. An authorization of the user is verified using the sensor by comparing a measurement from the sensor to a database. The device is voice controlled with better user experience and security at a lower cost. The system performance is increased and the number of user authentication instances is reduced (see ¶ 0071). 




In view of (US 2013/0294638) Huseby discloses a system having an enclosure including planar side walls attached orthogonally to a planar rear wall. The enclosure includes planar front walls having leading edges and trailing edges, where the leading edges are joined at an acute angle. A top end of the enclosure is attached to upper edges of each wall while a bottom end is attached to lower edges. First speaker is mounted to the rear wall and the front walls. A wiring connects the first speaker and second and third speakers to connectors providing connection to a signal source. The system minimizes or eliminates distortions, echoes and reverberations caused by out of phase sound wave interaction. The system provides a true surround sound effect for 

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651